DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7, filed 25 September 2020, in view of the amendments with respect to claims 11-12 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see page 7, filed 25 September 2020, in view of the amendments with respect to claims 1-5 and 7-10 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-11 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. WO 2018/089634 A1 (hereinafter referred to as “Yao”).
As to claim 1, Yao teaches a network slice instance management method (page 9, lines 5-8; figure 6: operation flow 600 employed by an NSMF to create an NSI), comprising:
sending, by a network manager, a first configuration request to a first element manager, wherein the first configuration request comprises one or more of description information of a second network slice instance subnet, description information of a to-be-created network slice instance, or description information of a first network slice instance subnet (page 11, lines 5 - page 12, line 7; figure 6: NSMF queries EM of existing NF comprising description information of the existing NF, NFs to be upgraded, or new NFs to satisfy the NF required for the new NSI);
receiving, by the network manager, a configuration response message sent by the first element manager (page 11, lines 5-20; figure 6: first EM returns information to NSMF regarding the first EM’s supported NFs);
sending, by the network manager, an association request to a second element manager, wherein the association request comprises the description information of the to-be-created network slice instance (page 11, lines 5-20 and page 12, lines 23-31; figure 6: NSMF sends request to second EM to install new NFs to create the NSI); and
receiving, by the network manager, an association response message sent by the second element manager, wherein the association response message is used to indicate that the second network slice instance subnet is to serve the to-be-created network slice instance (page 11, lines 5-20 and page 12, lines 23-31; figure 6: NSMF receives response information from the second EM regarding the proposed NFs to create the NSI and the new NSI is created).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN T VAN ROIE/Examiner, Art Unit 2469